Title: To James Madison from Walter Jones, 12 June 1789
From: Jones, Walter
To: Madison, James


Sir.Northumberland, Virginia June 12th. 1789.
Our personal acquaintance having been hitherto cursory I can claim no great Share of a correspondence, necessarily and very deservedly so extensive as yours. Your public Conduct, and the Intervention of our private & common Freinds have fixt you high in my Esteem, and I am persuaded that we are very intimately united, in our dispositions to exert our respective Talents & opportunities in promoting the true Republican honor & Interest of the united States. I can farther assure you, that any Communications, which you may have Leisure or Inclination to make me, will be very acceptable & obliging, and that I should value none more, either in respect to the Integrity or Selection of them.
The proceedings of your House, have met with general approbation in this part—the disappointed party are much puzzled to give any unfavourable turn to the appearance of the federalists, in their forward defence of republican principles, on the few occasions that have hitherto been offered. I regret that the Senate have so soon discovered, a vain predilection for European Corruption in respect to Titles. I hope nevertheless, that its progress will be effectually stifled, by the successive firmness & Complexion of the House of delegates. The duties, as they are presented by the Committee of your house, are generally thought high. I am a poor Judge of the matter, but I conceive that any Expedient, short of a material [Injury to] Commerce should be tried, rather than resort to the delicate [Experiment] of direct Taxation. Some persons here, of good Judgement in mercantile affairs, are of opinion that the eastern people, without very strict regulations, will elude the payment of the Duties on Salt & molasses, by feigned clearances of their Rum and Salt to foreign Ports.
Our Freind Mr. Page and myself have established a course of Communication; and thro his hands any Intelligence you may oblige me with, will be properly directed. I am Sir with much regard your obedient Servant
Walt: Jones
